Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/22 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Hwang on 23 February 2022.

The application has been amended as follows: 
1. (Currently amended) A cylindrical battery cell in which a heat-shrinkable tube wraps an outer surface of a cylindrical case of the cylindrical battery cell except electrode terminals, the heat-shrinkable tube comprising: a base material, which is a polyester resin, capable of shrinking by heat; a supplement, which is a nylon resin for increasing tensile strength and operating temperature of the heat-shrinkable tube; and 

wherein the ultraviolet stabilizer is butyl-4-hydroxybenzoate, 
wherein the ultraviolet stabilizer is included in an amount of 0.1 wt% to 5 wt%, based on a total weight of the heat-shrinkable tube, 
wherein the heat-shrinkable tube has no cracking when irradiated for 1,000 hours at an intensity of 61.5 W/m2 and at a wavelength of 300 nm to 400 nm, 

wherein the heat-shrinkable tube is 1 µm to 100 µm in thickness, and 
wherein the heat-shrinkable tube is one layer.  
14. (Previously presented) The cylindrical battery cell of claim 1, wherein the heat-shrinkable tube further comprises an ultraviolet absorber that absorbs radiated ultraviolet rays and emits [[the]] absorbed energy as heat energy.  


Reasons for Allowance
Claims 1-4, 10-11, and 13-15 are allowed herein. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest the limitations of independent claim 1, particularly “wherein the ultraviolet stabilizer is butyl-4-hydroxybenzoate, wherein the ultraviolet stabilizer is included in an amount of 0.1 wt% to 5 wt%, based on a total weight of the heat-shrinkable tube, wherein the heat-shrinkable tube has no cracking when irradiated for 1,000 hours at an intensity of 61.5 W/m2 and at a wavelength of 300 nm to 400 nm, wherein the heat-shrinkable tube is 1 µm to 100 µm in thickness, and wherein the heat-shrinkable tube is one layer”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723